                  Case 16-11991-JTD             Doc 332        Filed 03/02/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 7

SCRIPSAMERICA, INC., et al.,                               Case No. 16-11991 (JTD)
                                                           (Jointly Administered)
         Debtors.1

CHARLES A. STANZIALE, JR., Chapter 7                       Adv. Proc. No. 18-50724 (JTD)
Trustee of SCRIPSAMERICA, INC.,

         Plaintiff,

                  v.

IRONRIDGE GLOBAL IV, LTD,
LNK INTERNATIONAL, INC. a/k/a L.N.K.
INTERNATIONAL, INC. and the
SUFFOLK COUNTY COMPTROLLER,

         Defendant.


                                               STATUS REPORT

         Charles A. Stanziale, Jr., in his capacity as Chapter 7 Trustee for the bankruptcy estates

of ScripsAmerica, Inc., et al. (the “Trustee”) hereby files the following status report: The parties

have reached an agreement in principal to resolve this adversary proceeding and are currently

addressing ancillary issues, including but not limited to a related New Jersey state court action in

which IronRidge Global IV, Ltd. is a party and represented by state court counsel. The Trustee,

through counsel, has made attempts to communicate with counsel for the defendants and

anticipates having a settlement motion on file within 45 days. If a settlement agreement is not

consummated in 45 days for any reason the Trustee shall advise the Court.




1
 The Debtors in these cases, along with the last four digits of the federal tax identification number for each of the
Debtors, are: ScripsAmerica, Inc. (8594) and Main Avenue Pharmacy, Inc. (6335).


ME1 35806552v.1
                  Case 16-11991-JTD   Doc 332    Filed 03/02/21    Page 2 of 2




Dated: March 2, 2021                      McCARTER & ENGLISH, LLP
       Wilmington, Delaware
                                          /s/ Kate R. Buck
                                          Kate Roggio Buck (DE# 5140)
                                          Shannon D. Humiston (DE #5740)
                                          405 N. King Street, 8th Floor
                                          Wilmington, DE 19801
                                          Tel: 302-984-6300
                                          Fax: 302-984-6399
                                          kbuck@mccarter.com
                                          shumiston@mccarter.com

                                                — and —

                                          Jeffrey T. Testa, Esq.
                                          Four Gateway Center
                                          100 Mulberry Street
                                          Newark, NJ 07102
                                          Tel: 973-622-4444
                                          Fax: 973-624-7070
                                          jtesta@mccarter.com

                                          Counsel to Charles A. Stanziale, Jr.,
                                          the Chapter 7 Trustee




ME1 35806552v.1
